THE THIRTEENTH COURT OF APPEALS

                                   13-19-00504-CR


                                   Antonio Salinas
                                          v.
                                  The State of Texas


                                  On Appeal from the
                     406th District Court of Webb County, Texas
                     Trial Court Cause No. 2017CRO001007-D4


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgments of the trial court should be affirmed. The Court

orders the judgments of the trial court AFFIRMED.

      We further order this decision certified below for observance.

May 13, 2021